                 Case 2:20-cv-00271-BAT Document 19 Filed 10/23/20 Page 1 of 1




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     PAUL LEWIS,
 7
                                Plaintiff,                 CASE NO. 2:20-cv-00271-BAT
 8
            v.                                             ORDER REVERSING AND
 9                                                         REMANDING
     COMMISSIONER OF SOCIAL SECURITY,
10
                                Defendant.
11

12          Pursuant to the Stipulation of the parties (Dkt. 18), it is ORDERED that this case is

13   REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). Upon

14   remand, the Administrative Law Judge shall:

15          1.       Further develop the record and offer the claimant a new hearing;
            2.       Further evaluate the claimant’s medically determinable impairments;
16          3.       Further evaluate the claimant’s subjective symptom allegations;
            4.       Further evaluate the medical opinions, including those of Drs. Choi and Martin;
17          5.       Continue throughout the sequential evaluation process;
            6.       Obtain additional vocational expert testimony, if warranted; and
18          7.       Issue a new decision.

19          Upon proper application, the Court will consider whether reasonable attorney fees should

20   be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (d).

21          DATED this 23rd day of October, 2020.

22

23
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge


     ORDER REVERSING AND REMANDING - 1
